 

United Realty Trust 10-Q [urt-10q_063015.htm]

EXHIBIT 10.5

 

[ex10-6_001.jpg]

 

--------------------------------------------------------------------------------

 





 

PURCHASE AGREEMENT

FOR DST INTERESTS

 



UR HANES, DST

 



--------------------------------------------------------------------------------

 



 

Dear Prospective Purchaser:

 

Thank you for your interest in the offering of Class 1 beneficial interests in
UR HANES, DST, a Delaware statutory trust (“Interests”), sponsored by United
Realty Funds Management, LLC. We would like to provide you every opportunity to
review the accompanying offering materials before deciding to invest.

 

In order to subscribe, please complete and deliver to:

 

c/o United Realty (Attn: Investor Relations)

60 Broad Street, 34th Floor 

New York, NY 10004

 



  DOCUMENT   INSTRUCTIONS         1. Purchaser Questionnaire   Instructions
included in document (attached hereto as Exhibit A).         2. Copy of Entity
Documents (if applicable)   If taking title as a Corporation, Trust,
Partnership, or LLC, please include a copy of all current formation/organization
documents.         3. Memorandum Identification   Please insert the copy number
of the Confidential Private Placement Memorandum (“Memorandum”) that you
reviewed/received (located on the top right corner of the Memorandum) on the
first page of the Purchaser Questionnaire, where indicated.         4. Purchase
Agreement   Instructions included in document (attached hereto as Exhibit B)    
    5. Direct Deposit Form   Please fill out the Direct Deposit form attached to
the Purchaser Questionnaire to facilitate distributions into the Purchaser’s
account.

 

Available Interests will be secured on a first come first served basis after the
cooling off period. Documents must be mailed (not faxed) to the address above
and must be entirely complete in order to secure the slot.

 

 

 



Available Interests will be secured on a first come first served basis after the
cooling off period. Documents must be mailed (not faxed) to the address above
and must be entirely complete in order to secure the slot.

 



 

 

  

Upon receipt of these documents, we will forward them, as applicable, to the
Sponsor, the Sponsor’s Lender and your Accommodator. Once you have been
approved, upon request, we will send you the following documents, to the extent
they are available to the Sponsor, for your review and/or execution:

 

1. Loan Documents 2. Third Party Reports (Appraisals, Property Condition
Assessments and Phase I Environmental Site Assessments) 3. Title Policies,
underlying title documents and surveys 4. Trust Agreement





 

Upon receipt of these documents, we will arrange to send to you: (a) escrow
instructions; (b) an estimated closing statement for your approval; and (c)
documentation evidencing purchase of Interest to be executed.

 

To facilitate the closing process, please make sure that your Accommodator (if
applicable) has the following documents: (a) Wiring instructions; (b) Signed
Estimated Closing Statement; and (c) Exchange documents.

 

If you have any questions regarding the completion of the documents, the closing
process, or anything else feel free to contact us at (212) 388-6800 or
IR@unitedrealty.com.

 

Thank you,

  

[ex10-6_002.jpg]

  Jacob Frydman   Chief Executive Officer



 



 

 

  

EXHIBIT A

 

UR HANES, DST

 

PROSPECTIVE PURCHASER QUESTIONNAIRE

 

(ATTACHED)

 



 

 

  

PROSPECTIVE PURCHASER QUESTIONNAIRE

 

BENEFICIAL INTERESTS

IN 

UR HANES, DST

 

Before deciding to subscribe, please read carefully the Confidential Private
Placement Memorandum dated April , 2015, and all exhibits and supplements
thereto (collectively, the “Memorandum”) for Class 1 beneficial interests (the
“Interests”) in a Delaware statutory trust (the “Trust”) formed for the purpose
of acquiring and owning a 101,555 square foot single tenant office building
located at 799 Hanes Boulevard, Winston-Salem, North Carolina (the “Property”).
The Trust will be managed by UR DST Manager, LLC, a Delaware limited liability
company (the “Manager”). Defined terms used herein and not otherwise defined
shall have the meaning ascribed to them in the Memorandum.

 

EACH PROSPECTIVE INVESTOR SHOULD EXAMINE THE SUITABILITY OF THIS TYPE OF
INVESTMENT IN THE CONTEXT OF HIS OWN NEEDS, PURCHASE OBJECTIVES, AND FINANCIAL
CAPABILITIES AND SHOULD MAKE HIS OWN INDEPENDENT INVESTIGATION AND DECISION AS
TO SUITABILITY AND AS TO THE RISK AND POTENTIAL GAIN INVOLVED. ALSO, EACH
PROSPECTIVE INVESTOR IS ENCOURAGED TO CONSULT WITH HIS ATTORNEY, ACCOUNTANT,
FINANCIAL CONSULTANT OR OTHER BUSINESS OR TAX ADVISOR REGARDING THE RISKS AND
MERITS OF THE PROPOSED INVESTMENT.

 

This Offering is limited to a purchaser who certifies that he meets all of the
qualifications set forth in the Memorandum. If you satisfy these qualifications
and desire to purchase the Interests, please complete, execute and deliver the
following: (i) this Purchaser Questionnaire and (ii) if you are an entity (as
opposed to a natural person), the entity documents described herein.

 

These documents should be mailed or delivered to:

 

UR HANES, DST 

c/o United Realty (Attn: Investor Relations)

60 Broad Street, 34th Floor 

New York, NY 10004

Phone: (212) 388.6800

 

Upon receipt of the signed Purchaser Questionnaire, verification of your
investment qualifications, and acceptance of your subscription, the Manager will
notify you of receipt and acceptance of your subscription. The Manager reserves
the right, in its sole discretion, to accept or reject a subscription for any
reason whatsoever.

 

Important Note: The person or entity actually making the decision to purchase
the Interests should complete and execute this Purchaser Questionnaire. For
example, retirement plans often hold certain real estate purchases in trust for
their beneficiaries, but the beneficiaries may maintain control and discretion
over the real estate. In such a situation, the beneficiary with control must
complete and execute the Purchase Agreement and Escrow Instructions, this
Purchaser Questionnaire and the other agreements listed above (this also applies
to trusts, custodial accounts and similar arrangements).

 



 

 

 

BENEFICIAL INTERESTS

IN

UR HANES, DST

 

PURCHASER QUESTIONNAIRE

 

To induce the Manager to accept the Purchase Agreement and as further
consideration for such acceptance, I hereby make the following representations,
warranties and acknowledgments, with the full knowledge that the Manager will
expressly rely thereon in making a decision to accept or reject the Purchase
Agreement:

 



1. My primary state of residence is:         2. My date of birth is:         3.
If a natural person, I hereby represent and warrant that I am an “accredited
investor” as defined in Regulation D promulgated under the Securities Act of
1933, as amended (initial as appropriate):       _____(a)   That I have an
individual net worth, or joint net worth with my spouse, of more than
$1,000,000*; or       _____(b)   That I have individual income in excess of
$200,000 or joint income with my spouse in excess of $300,000, in each of the
two most recent years and I have a reasonable expectation of reaching the same
income level in the current year.       *For purposes of calculating your net
worth, “net worth” means the excess of total assets at fair market value
(including personal and real property, but excluding the estimated fair market
value of a person’s primary home) over total liabilities. Total liabilities
excludes any mortgage on the primary home in an amount of up to the home’s
estimated fair market value as long as the mortgage was incurred more than 60
days before the Interests were purchased, but includes (i) any mortgage amount
in excess of the home’s fair market value and (ii) any mortgage amount that was
borrowed during the 60-day period before the closing date for the sale of
Interests for the purpose of investing in the Interests. In the case of
fiduciary accounts, the net worth and/or income suitability requirements must be
satisfied by the beneficiary of the account, or by the fiduciary, if the
fiduciary directly or indirectly provides funds for the purchase of the
Interests.       If other than a natural person, such entity represents and
warrants that (check as appropriate):       _____it is an “accredited investor”
as defined in Regulation D promulgated under the Securities Act of 1933, as
amended, which includes:          • any corporation, Massachusetts or similar
business trust, partnership, or organization described in Code Section
501(c)(3), not formed for the specific purpose of acquiring Interests, with
total assets over $5,000,000;          • any trust, with total assets over
$5,000,000, not formed for the specific purpose of acquiring Interests and whose
purchase is directed by a person who has such knowledge and experience in
financial and business matters that he or she is capable of evaluating the
merits and risks of an investment in the Interests as described in Rule
506(b)(2)(ii) under the Securities Act;          • any broker-dealer registered
under Section 15 of the Securities Exchange Act of 1934, as amended;          •
any investment company registered under the Investment Company Act or a business
development company (as defined in Section 2(a)(48) of the Investment Company
Act);        



 

 



           • any small business investment company licensed by the Small
Business Administration under Section 301(c) or (d) or the Small Business
Investment Act of 1958, as amended;          • any employee benefit plan within
the meaning of ERISA, if the investment decision is made by a plan fiduciary (as
defined in Section 3(21) of ERISA), which is either a bank, savings and loan
association, insurance company, or registered investment advisor, or if such
employee benefit plan has total assets over $5,000,000 or, if a self-directed
plan, with investment decisions made solely by persons who are accredited
investors;          • any private business development company (as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940, as amended);        
 • any bank as defined in Section 3(a)(2) of the Securities Act, any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity, or any
insurance company as defined in Section 2(13) of the Securities Act;          •
any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets of more than $5,000,000;
         • any executive officer of the Manager or, if applicable, its manager;
or,          • any entity in which all of the equity owners are accredited
investors.        



Furthermore, if other than a natural person, such entity represents and warrants
that it meets the requirements of the initialed category: (INITIAL AND COMPLETE
THE APPLICABLE CATEGORY)

 

_____(a) The entity is purchasing the Interests with funds that constitute,
directly or indirectly, the assets of a Benefit Plan Investor (defined below).
The entity hereby represents and warrants that its investment in the Trust: (i)
does not violate and is not otherwise inconsistent with the terms of any legal
document constituting or governing the employee benefit plan; (ii) has been duly
authorized and approved by all necessary parties; and (iii) is in compliance
with all applicable laws.

 

_____(b) The entity is not purchasing the Interests with funds that constitute,
directly or indirectly, the assets of a “Benefit Plan Investor” (defined below).

 

The term “Benefit Plan Investor” means a benefit plan investor within the
meaning of U.S. Department of Labor Regulation 29 C.F.R. Section 2510.3-101,
which includes (i) any employee benefit plan (as defined in Section 3(3) of
ERISA), whether or not such plan is subject to Title I of ERISA (which includes
both U.S. and Non-U.S. plans, plans of governmental entities as well as private
employers, church plans and certain assets held in connection with nonqualified
deferred compensation plans); (ii) any plan described in Code Section 4975(e)(1)
(which includes a trust described in Code Section 401(a) which forms a part of a
plan, which trust or plan is exempt from tax under Code Section 501(a), a plan
described in Code Section 403(a), an individual retirement account described in
Code Sections 408(a) or 408A, an individual retirement annuity described in Code
Section 408(b), a medical savings account described in Code Section 220(d), and
an education individual retirement account described in Code Section 530); and
(iii) any entity whose underlying assets include plan assets by reason of a
plan’s investment in the entity (generally because 25 percent (25%) or more of a
class of interests in the entity is owned by plans). Benefit Plan Investors also
include that portion of any insurance company’s general account assets that are
considered “plan assets” and the assets of any insurance company separate
account or bank common or collective trust in which plans invest. 100% of an
investor’s Interests whose underlying assets include “plan assets,” such as a
fund investor, shall be treated as “plan assets” by the Trustees for purposes of
meeting an exemption under the Department of Labor regulation.



 



 

 



 







4. I have such knowledge and experience in financial and business matters that I
am capable of evaluating the merits and risks of a purchase of the Interests.
The following is a description of my experience in financial and business
matters:                 5. Title to the Interests to be taken in accordance
with the attached vesting instructions.     6. I acknowledge that the sale of
the Interests has not been accompanied by the publication of any advertisement,
any general solicitation, or as the direct result of an investment seminar
sponsored by the Manager or any of its affiliates.     7. THE INTERESTS HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES
LAWS OF ANY STATES AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM
THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. THE INTERESTS ARE
SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED
OR RESOLD EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. THE INTERESTS HAVE NOT BEEN APPROVED OR
DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES
COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING
AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY
OR ADEQUACY OF THE MEMORANDUM. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.  
  8. I have read the Memorandum, and I have specifically read, and specifically
acknowledge and agree to the matters set forth in the section titled “FEDERAL
INCOME TAX CONSEQUENCES,” which provides, in relevant part, that before buying
an Interest, each Purchaser must represent and warrant that he:        





  (i).  has independently obtained advice from his legal counsel and/or
accountant about any tax- deferred exchange under Code Section 1031 and
applicable state laws, including, without limitation, whether the acquisition of
an Interest may qualify as part of a tax-deferred exchange, and he is relying on
such advice;         (ii).  understands that neither the Trust, the Sponsor nor
any of their affiliates have obtained a ruling from the IRS that an Interest
will be treated as an undivided interest in real estate, as opposed to a
partnership;         (iii).  understands that the tax consequences of an
investment in an Interest, especially the treatment of the transaction under
Code Section 1031 and the related “1031 Exchange” rules, are complex and vary
with the facts and circumstances of each individual Purchaser; and        
(iv).  understands that the opinion of Tax Counsel is only Tax Counsel’s view of
the anticipated tax treatment and there is no guarantee that the IRS will agree
with such opinion.

 



 

 

 

  I further specifically acknowledge and agree as follows:  

 

  (i).  Except for the matters specifically addressed in the tax opinion
attached as Exhibit C to the Memorandum, (and only concerning such matters), I
am not relying on the Sponsor, the Manager or any of their Affiliates or agents,
including their counsel, Tax Counsel, or accountants, or any member of the
Selling Group for tax advice regarding the qualification of the Interests under
Section 1031 of the Code or any other matter;         (ii).  Except for the
matters specifically addressed in the tax opinion attached as Exhibit C to the
Memorandum, (and only concerning such matters), which is based on numerous
assumptions, I am not relying on any statements made in the Memorandum regarding
the qualifications of the Interests under Section 1031 of the Code;        
(iii).  I am aware that the IRS has issued Revenue Ruling 2004-86, 2004-2 C.B.
191 addressing Delaware Statutory Trusts, the Revenue Ruling is merely guidance
and is not a “safe harbor” for taxpayers and, without the issuance of a private
letter ruling on a specific offering, there is no assurance that the Interests
will not be deemed a partnership interest for federal income tax purposes; and  
      (iv).  I shall, for federal income tax purposes, report the purchase of
the Interest pursuant to the Purchase Agreement and Escrow Instructions as a
purchase of a direct ownership interest in the Properties.      









9. I hereby agree to indemnify, defend and hold harmless United Realty Funds
Management, LLC, the Manager, the Trust and all of their members, managers,
officers, affiliates and advisors, of and from any and all damages, losses,
liabilities, costs and expenses (including attorneys’ fees and costs) that they
may incur by reason of my failure to fulfill all of the terms and conditions of
the associated Purchase Agreement or by reason of the untruth or inaccuracy of
any of the representations, warranties or agreements contained herein or in any
other documents I have furnished to any of the foregoing in connection with this
transaction. This indemnification includes, but is not limited to, any damages,
losses, liabilities, costs and expenses (including reasonable attorneys’ fees
and costs) incurred by United Realty Funds Management, L.L.C., the Manager, the
Trust or any of their members, managers, officers, affiliates or advisors,
defending against any alleged violation of federal or state securities laws
which is based upon or related to any untruth or inaccuracy of any of the
representations, warranties or agreements contained herein or in any other
documents I have furnished to any of the foregoing in connection with this
transaction.     10. In connection with this Purchaser Questionnaire, a consumer
report may be requested. Upon my request, I will be informed whether or not such
a report was requested, and, if so, the name and address of the consumer
reporting agency that furnished the report. I hereby authorize such reports and
verification of my employment history.     11. To the extent I am purchasing an
Interest in connection with a tax-deferred exchange under Section 1031 of the
Code, I agree to provide the Manager (including its representatives and agents),
upon request, any documentation relating to my identification of replacement
properties with respect to such tax-deferred exchange.     12. Neither I nor any
subsidiary, affiliate, owner, shareholder, partner, member, indemnitor,
guarantor or related person or entity:       a. is a Sanctioned Person (as
defined below);         b. has more than 15% of its assets in Sanctioned
Countries (as defined below); or         c. derives more than 15% of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Countries.    











 

 



 

For purposes of the foregoing, a “Sanctioned Person” shall mean (a) a person
named on the list of “specially designated nationals” or “blocked persons”
maintained by the U.S. Office of Foreign Assets Control (“OFAC”) at
http://www.treasury.gov/resource-center/sanctions/SDNList/ Pages/default.aspx,
or as otherwise published from time to time, or (b) (1) an agency of the
government of a Sanctioned Country, (2) an organization controlled by a
Sanctioned Country, or (3) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC. A “Sanctioned
Country” shall mean a country subject to a sanctions program identified on the
list maintained by OFAC and available at http://www.treasury.gov/resource-
center/sanctions/Programs/Pages/Programs.aspx, or as otherwise published from
time to time.

 

* * * * * * *

 

 

 



 



A. REGISTRATION   Please print the exact name of the purchaser:   INFORMATION  
                  B. CONTACT   Please send all correspondence to the following:
  INFORMATION           Contact Name:                 Mailing Address:          
      Primary Phone:   Primary Fax:                 Additional Phone:          
      Email Address:           C. PAYMENTS   Please provide below the mailing
address to which payments should be sent by the Manager, if different from
Section B above.               Mailing Address:                                
      Attention:           RELEASE OF     INFORMATION   As your personal
information and privacy are among our top priorities, United Realty Funds
Management, LLC. does not release this information without your prior written
consent. Please complete the authorization below by indicating which, if any,
information may be released to all purchasers of Interests in this Offering.





  

[BALANCE OF PAGE LEFT INTENTIONALLY BLANK]

 



 

 

 



EXECUTION   Please execute this Purchaser Questionnaire by completing the
appropriate section below.       INDIVIDUAL   If the purchaser is an INDIVIDUAL,
please complete the following:                     Signature of Investor  
Signature of Joint Owner (if applicable)                         Name (Please
type or print)   Name of Joint Owner (if applicable)                        
Social Security Number   Social Security Number of Joint Owner (if applicable)  
            State of Legal Residence               CORPORATION  



If the purchaser is a CORPORATION, complete the following:

          The undersigned hereby represents, warrants and agrees that (i) the
undersigned has been duly authorized by all requisite action on the part of the
corporation listed below (the “Corporation”) to acquire the Interests, (ii) the
Corporation has all requisite power and authority to acquire the Interests, and
(iii) the undersigned officer of the Corporation has authority under the
Articles of Incorporation, Bylaws, and resolutions of the Board of Directors of
the Corporation to execute this Purchaser Questionnaire and the Purchase
Agreement and Escrow Instructions. The undersigned officer encloses a true copy
of the Articles of Incorporation, the Bylaws and, as necessary, the resolutions
of the Board of Directors authorizing a purchase of the Interests, in each case
as amended to date.                         Name of Corporation (Please type or
print)                   By:                       Name:                      
Title:                               Federal Employer ID Number                
            State of Formation    

   

 

 



 

PARTNERSHIP   If the purchaser is a PARTNERSHIP, complete the following:        
  The undersigned hereby represents, warrants and agrees that (i) the
undersigned is a general partner of the partnership named below (the
“Partnership”), (ii) the undersigned general partner has been duly authorized by
the Partnership to acquire the Interests and the general partner has all
requisite power and authority to acquire the Interests, and (iii) the
undersigned general partner is authorized by the Partnership to execute this
Purchaser Questionnaire and the Purchase Agreement and Escrow Instructions. The
undersigned general partner encloses a true copy of the Partnership Agreement of
the Partnership, as amended to date, together with a current and complete list
of all partners and, as necessary, the resolutions of the Partnership
authorizing the purchase of the Interests.                   Name of Partnership
(Please type or print)               By:                   Name:                
  Title: General Partner                      



Federal Employer ID Number

              State of Formation           TRUST   If the purchaser is a TRUST,
complete the following:           The undersigned hereby represents, warrants
and agrees that (i) the undersigned trustee is duly authorized by the terms of
the trust instrument (the “Trust Instrument”) for the Trust (“Trust”) set forth
below to acquire the Interests, (ii) the undersigned, as trustee, has all
requisite power and authority to acquire the Interests for the Trust, and (iii)
the undersigned trustee is authorized by the Trust to execute this Purchaser
Questionnaire and the Purchase Agreement and Escrow Instructions. The
undersigned trustee encloses a true copy of the Trust Instrument of said Trust,
as amended to date, and, as necessary, the resolutions of the trustees
authorizing the purchase of the Interests.                   Name of Trust
(Please type or print)               By:                     Name:              
    Title: Trustee                         Federal Employer ID Number          
    State of Formation





 

 

 

 





HUSBAND AND WIFE   If the purchasers are HUSBAND AND WIFE, compete the
following:             Name of Spouse (Please type or print)                    
  Federal ID Number                       Name of Spouse (Please type or print)
                      Federal ID Number                       State of Residence
          LIMITED LIABILITY COMPANY   If the purchaser is a LIMITED LIABILITY
COMPANY, complete the following:     The undersigned hereby represents, warrants
and agrees that (i) the undersigned is either the authorized manager or
authorized representative of the limited liability company named below (the
“LLC”), (ii) the undersigned has been duly authorized by the LLC to acquire the
Interests and has all requisite power and authority to acquire the Interests,
and (iii) the undersigned is authorized by the LLC to execute this Purchaser
Questionnaire and the Purchase Agreement and Escrow Instructions. The
undersigned encloses a true copy of the Articles of Organization and the
Operating Agreement of the LLC, as amended to date, together with a current and
complete list of all members and managers and, as necessary, the resolutions of
the LLC authorizing the purchase of the Interests.                     Name of
LLC (Please type or print)                 By:                   Name:          
        Title:                         Federal Employer ID Number              
        State of Formation           BENEFIT PLAN INVESTOR   If the prospective
purchaser is a BENEFIT PLAN INVESTOR (as defined in Question 4, above), complete
the following:           The undersigned hereby represents, warrants and agrees
that: (i) the undersigned is duly authorized by the terms of the such investor’s
governing instrument trust instrument (the “Governing Instrument”) for the
entity (“entity”) set forth below to acquire the Interests; (ii) the entity has
all requisite power and authority to acquire the Interests; and (iii) the
undersigned has authority under the Governing Instrument to execute this
Purchaser Questionnaire and the Purchase Agreement. The undersigned encloses a
true copy of the Governing Instrument of the entity, as amended to date, and, as
necessary, any resolutions authorizing the purchase of the Interests.          
        Name of entity (please type or print)               By:   By:          
        Print Name:   Print Name:                   Title:   Title:            
              Federal Employer ID Number                       State of
Formation  

 



 

 







 

VESTING INSTRUCTIONS

 

Ownership of the Interests is to be vested as follows:

 

Please indicate vesting by marking the appropriate box and print names exactly
as they appear on the Deed of your relinquished property. PLEASE REMEMBER TO
SIGN WHERE INDICATED AT THE BOTTOM OF THIS PAGE.

 

 • A Single Man     • A Single Woman (Single means never married)          • An
Unmarried Man      • An Unmarried Woman (Unmarried means divorced)          • A
Widower      • A Widow



 

  Complete Name:    



 

• Husband and Wife as Joint Tenants   • Husband and Wife as Community Property  
        • A Married (Man) (Woman) as (His) (Her) Sole and Separate Property
(Both spouses must be listed below)



 

  Name of Spouse:     Name of Spouse:  



 

•

As Joint Tenants (Joint Tenants have right of survivorship)

    • As Tenants in Common (Tenants in Common must set forth each person’s
undivided interest percentage)





  Joint Tenant or TIC Name:     Joint Tenant or TIC Name:  

 





• Trust

Name of Trust:

                Date of Trust:    

 

This Trust is:   • Revocable • Irrevocable





 

Trustee Name:     Trustee Name:   **Please attach a copy of your trust
agreement.      





 

• Corporation • Partnership • Limited Liability Company    





 





Company Name:     State Formed:  



 

GP/President/Manager:     Tax ID #:     **Please attach copies of your Articles
of Incorporation/Formation, LLC/partnership agreement, and authorizing consents.



 





 

 

  



• Benefit Plan Investor



  Name of entity:               By:               Print Name:              
Title:               Tax ID #:               State Formed:    



 

• Other  



 

      Signature (Purchaser)   Signature (Purchaser)      

      Signature (Purchaser)   Signature (Purchaser)      

      Signature (Purchaser)   Signature (Purchaser)      



 

 



 

1031 EXCHANGE INFORMATION AND AUTHORIZATION AGREEMENT

 

Prospective Purchaser’s Intent to Exchange

 

If the undersigned is completing a tax-deferred exchange pursuant to Section
1031 of the Internal Revenue Code in connection with an investment in the Trust,
please complete the this page. The minimum equity investment for an investor is
$______, which equals a ______ % Interest. In addition, for purposes of
determining liabilities assumed in connection with the investor’s Section 1031
Exchange, each _____ % Interest will have a pro rata percentage of the Loan made
to the Trust of $__________.

 

The undersigned’s exchange information is as follows:

 

The proposed equity investment amount is ______________, of
which _____________is exchanged equity.

 

Cash to complete this investment will be available on:
_______________________________

 

The undersigned hereby confirms that the acquisition of Interests is part of a
tax-deferred exchange pursuant to Section 1031 of the Internal Revenue Code,
pursuant to an Exchange Agreement between Buyer
and  ____________________________ (the “Accommodator”) whose address, telephone
number and contact person are as follows (Please complete in full):

 

        Street Address               City State Zip Code           Telephone No.
Fax No. E-mail           Contact Person      

 

Authorization of Inquiry

 

Signing this form authorizes the Trust and its authorized representatives to
contact the Accommodator to obtain and confirm the following information:





•Funds available for exchange;



•Expiration date of 45-day identification period; and



•Expiration date of 180-day exchange period.

 

The Trust will use this information solely for the purpose of approving the
undersigned’s investment in the Interest and establishing the required time
period for completing the exchange.

 

Please indicate the undersigned’s approval by printing the undersigned’s name
and signing below.

 

Print Name:     Date:             Signature:        



 

 

 







 



BENEFICIAL INTERESTS
IN



UR HANES, DST

 

BROKER-DEALER AND REGISTERED REPRESENTATIVE REPRESENTATIONS AND WARRANTIES

 

Standards of suitability have been established by the Manager and fully
disclosed in the section of the Memorandum entitled “WHO MAY INVEST.” Prior to
recommending purchase of the Interests, we have reasonable grounds to believe,
on the basis of information supplied by the purchaser concerning his or her
investment objectives, other investments, financial situation and needs, and
other pertinent information that: (i) the purchaser meets the standards
established by the Manager; (ii) the purchaser has a net worth and income
sufficient to sustain the risks inherent in the Interests, including loss of the
entire investment and lack of liquidity; and (iii) the Interests are otherwise a
suitable investment for the purchaser. We will maintain in our files documents
disclosing the basis upon which the suitability of this purchaser was
determined.

 

We verify that the above subscription either does not involve a discretionary
account or, if so, that the purchaser’s prior written approval was obtained
relating to the liquidity and marketability of the Interests during the term of
the purchase.

 



Purchaser        Name      Broker/Dealer     Firm      Name    Registered
Representative         (Please Print)       Registered Representative’s BRANCH
ADDRESS, City, State, Zip  

 

Registered Representative CRD
#_________________________________________________________________
Branch Phone Number (                 
)__________________-_______________________



E-mail address: _____________________________

 

I certify that I am registered to sell securities in the state in which this
investor(s) reside(s). INITIAL____________Reg. Rep.

 

I certify that I am currently licensed with the FINRA and all necessary state
regulatory agencies to sell the security which is the subject of this document.



INITIAL____________Reg. Rep.

 

I certify that I have not participated in any general solicitation or
advertising of the offering of this security and I have a pre-existing
relationship with this investor.



INITIAL____________Reg. Rep.



    Signature of Registered Representative (REQUIRED)           Signature of
Broker/Dealer Principal (REQUIRED)  





 



 

 

 

 

ADDENDUM A

 

UR HANES, DST

 

BAD ACTOR ADDENDUM

 

The undersigned purchaser (“Purchaser”), in connection with Purchaser’s purchase
(the “Purchase”) of Interests in UR HANES, DST (the “Trust”) dated as of April
13, 2015 (the “Purchase Date”) and as a material inducement for the Trust to
accept such Purchase, hereby represents, warrants and covenants to the Trust the
following.

 





1)  Representations and Warranties.   i)   Purchaser has not been convicted,
within ten years before the Purchase Date, of any felony or misdemeanor:        
  (a)   In connection with the purchase or sale of any security;     (b)  
Involving the making of any false filing with the United States Securities
Exchange Commission (the “Commission”); or     (c)   Arising out of the conduct
of the business of an underwriter, broker, dealer, municipal securities dealer,
investment adviser or paid solicitor of purchasers of securities;           ii)
  Purchaser is not subject to any order, judgment or decree of any court of
competent jurisdiction, entered within five years before the Purchase Date,
that, at such time, restrains or enjoins such person from engaging or continuing
to engage in any conduct or practice:               (a)   In connection with the
purchase or sale of any security;     (b)   Involving the making of any false
filing with the Commission; or     (c)   Arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment adviser or paid solicitor of purchasers of securities;           iii)
  Purchaser is not subject to a final order of a state securities commission (or
an agency or officer of a state performing like functions); a state authority
that supervises or examines banks, savings associations, or credit unions; a
state insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; the U.S. Commodity Futures
Trading Commission; or the National Credit Union Administration that:          
    (a)   As of the Purchase Date, bars the Purchaser from:                   1.
  Association with an entity regulated by such commission, authority, agency, or
officer;         2.   Engaging in the business of securities, insurance or
banking; or         3.   Engaging in savings association or credit union
activities; or               (b)   Constitutes a final order based on a
violation of any law or regulation that prohibits fraudulent, manipulative, or
deceptive conduct entered within ten years before the Purchase Date;          
iv)   Purchaser is not subject to an order of the Commission entered pursuant to
section 15(b) or 15B(c) of the Securities Exchange Act of 1934 (15 U.S.C. 78 o
(b) or 78 o -4(c)) or section 203(e) or (f) of the Investment Advisers Act of
1940 (15 U.S.C. 80b-3(e) or (f)) that, as of the Purchase Date:              
(a)   Suspends or revokes Purchaser’s registration as a broker, dealer,
municipal securities dealer or investment adviser;     (b)   Places limitations
on the activities, functions or operations of Purchaser; or     (c)   Bars
Purchaser from being associated with any entity or from participating in the
offering of any penny stock;           v)   Is subject to any order of the
Commission entered within five years before the Purchase Date, as of the
Purchase Date, orders Purchaser to cease and desist from committing or causing a
violation or future violation of:                  



 

 

 

    (a)   Any scienter-based anti-fraud provision of the federal securities
laws, including without limitation section 17(a)(1) of the Securities Act of
1933 (15 U.S.C. 77q(a)(1)), section 10(b) of the Securities Exchange Act of 1934
(15 U.S.C. 78j(b)) and 17 CFR 240.10b-5, section 15(c)(1) of the Securities
Exchange Act of 1934 (15 U.S.C. 78 o (c)(1)) and section 206(1) of the
Investment Advisers Act of 1940 (15 U.S.C. 80b-6(1)), or any other rule or
regulation thereunder; or     (b)   Section 5 of the Securities Act of 1933 (15
U.S.C. 77e).           vi)   Purchaser is not suspended or expelled from
membership in, or suspended or barred from association with a member of, a
registered national securities exchange or a registered national or affiliated
securities association for any act or omission to act constituting conduct
inconsistent with just and equitable principles of trade;       vii)   Purchaser
has not filed (as a registrant or issuer), or was not named as an underwriter
in, any registration statement or Regulation A offering statement filed with the
Commission that, within five years before the Purchase Date, was the subject of
a refusal order, stop order, or order suspending the Regulation A exemption, or
is, as of the Purchase Date, the subject of an investigation or proceeding to
determine whether a stop order or suspension order should be issued; or      
viii)   Purchaser is not subject to a United States Postal Service false
representation order entered within five years before the Purchase Date, or is,
as of the Purchase Date, subject to a temporary restraining order or preliminary
injunction with respect to conduct alleged by the United States Postal Service
to constitute a scheme or device for obtaining money or property through the
mail by means of false representations.      



2) Covenants.

  i)   Purchaser shall immediately notify the Trust in writing if Purchaser
becomes subject to any of the events set forth in Section 1 of this Bad Actor
Addendum (a “Disqualification Event”) following the Purchase Date. Such notice
shall be referred to as a “Bad Act Notice” and shall set forth in sufficient
detail the nature of the Disqualification Event to which Purchaser has become
subject and the date of the Disqualification Event’s occurrence (the
“Disqualification Notice”).           ii)   Concurrently with Purchaser’s
execution and delivery of this Bad Actor Addendum, Purchaser’s shall execute and
deliver to the Trust an Irrevocable Proxy, in the form attached to this Addendum
as Exhibit A (the “Proxy”), granting UR DST Manager, LLC (the “Manager”) the
right to vote, in manner as determined by the Manager in its sole discretion,
all Interests in the Trust held by Purchaser on all matters requiring action by
holders of Interests in the Trust. The Proxy shall automatically become
effective as of the date of any Disqualification Event and shall cease to be
effective as of the date the Purchaser ceases to be subject to any
Disqualification Event, as determined in good faith by the Manager.       iii)  
Purchaser agrees to execute, make, acknowledge and deliver such other
instruments, agreements and documents as may be required to fulfill the purposes
of this Bad Actor Addendum and the Proxy.                  









[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 



 

 

  

IN WITNESS WHEREOF, the undersigned Purchaser has executed this Bad Actor
Addendum as of  _____________________,2015.

 



If Purchaser is an Entity:     If Purchaser is an Individual:                
(print entity name)     (print name)         By:   (signature)              
Name:   (print) (signature)   Title:         (print)               Accepted By:
              UR HANES DST,       a Delaware statutory trust               By:
UR DST Manager, LLC,         a Delaware limited liability company     Its:
Manager                 By:                   Name:                   Its:      
 

 



 

 

  

EXHIBIT A 

TO BAD ACTOR ADDENDUM

 

UR HANES, DST

 

IRREVOCABLE PROXY

 

The undersigned Purchaser (the “Purchaser”) of Class 1 beneficial interests in
UR HANES, DST, a Delaware statutory trust (the “Trust”), irrevocably authorizes
UR DST MANAGER, LLC (the “Manager”) to act as his or her proxy and to represent
and vote all of Purchaser’s Class 1 beneficial interests in the Trust
(“Interests”) at any meeting of the holders of Interests in the Trust, or in
respect of any action taken by the holders of Interests in the Trust without a
meeting during the Effective Period (as defined below) of this irrevocable proxy
to the same extent and with the same effect as the Purchaser might or could do
under the Trust Agreement dated as of April 13, 2015 as may be amended, and any
applicable laws or regulations governing the rights or powers of a holder of an
interest in a Delaware statutory trust. This proxy is irrevocable and shall be
effective for any matter brought before a meeting or set forth in a written
consent of the holders of Interests in the Trust. This proxy shall become
effective as of the date (the “Effective Date”) of any Disqualification Event,
as such term defined in that certain Bad Actor Addendum dated as of ________,
2015 between the Purchaser and the Trust (the “Addendum”), and shall terminate
as of the date (the “Termination Date”) that the Manager determines, in good
faith, that the Purchaser is no longer subject to any Disqualification Event.
The period beginning on the Effective Date and ending on the Termination Date is
referred to in this irrevocable proxy as the “Effective Period”.

 

The undersigned Purchaser hereby affirms that this irrevocable proxy is given as
a condition of the Purchase Agreement between the Purchaser and the Trust dated
_______, 2015 and as such is coupled with an interest that is irrevocable.

 

If Purchaser is an Entity:     If Purchaser is an Individual:                
(print entity name)     (print name)         By:   (signature)              
Name:   (print) (signature)   Title:         (print)      

 





 

 



 

BENEFICIAL INTERESTS

IN 

UR HANES, DST

 

REAL ESTATE BROKER

REPRESENTATIONS AND WARRANTIES

 

Standards of suitability have been established by the Manager and fully
disclosed in the section of the Memorandum entitled “WHO MAY INVEST.” Prior to
recommending purchase of the Interests, we have reasonable grounds to believe,
on the basis of information supplied by the purchaser concerning his or her
investment objectives, other investments, financial situation and needs, and
other pertinent information that: (i) the purchaser meets the standards
established by the Manager; (ii) the purchaser has a net worth and income
sufficient to sustain the risks inherent in the Interests, including loss of the
entire investment and lack of liquidity; and (iii) the Interests are otherwise a
suitable investment for the purchaser. We will maintain in our files documents
disclosing the basis upon which the suitability of this purchaser was
determined.

 

We verify that the above subscription either does not involve a discretionary
account or, if so, that the purchaser’s prior written approval was obtained
relating to the liquidity and marketability of the Interests during the term of
the purchase.

 



Purchaser Name   Broker Firm Name   Real Estate Broker     (Please Print)  
Broker’s City, State, Zip  



    Real Estate Broker’s ID # (If applicable)   Broker Phone Number (          )
  -   E-mail address:       I certify that I am licensed to sell real estate in
the state in which this investor(s) reside(s). INITIAL _____________ Broker.    
      Signature of Real Estate Broker (REQUIRED)  





 



 

 

ADDENDUM A

 

UR HANES, DST

 

BAD ACTOR ADDENDUM

 

The undersigned purchaser (“Purchaser”), in connection with Purchaser’s purchase
(the “Purchase”) of Interests in UR HANES, DST (the “Trust”) dated as of April
13, 2015 (the “Purchase Date”) and as a material inducement for the Trust to
accept such Purchase, hereby represents, warrants and covenants to the Trust the
following.

 





3) Representations and Warranties.   i)   Purchaser has not been convicted,
within ten years before the Purchase Date, of any felony or misdemeanor:        
  (a)   In connection with the purchase or sale of any security;     (b)  
Involving the making of any false filing with the United States Securities
Exchange Commission (the “Commission”); or     (c)   Arising out of the conduct
of the business of an underwriter, broker, dealer, municipal securities dealer,
investment adviser or paid solicitor of purchasers of securities;           ii)
  Purchaser is not subject to any order, judgment or decree of any court of
competent jurisdiction, entered within five years before the Purchase Date,
that, at such time, restrains or enjoins such person from engaging or continuing
to engage in any conduct or practice:               (a)   In connection with the
purchase or sale of any security;     (b)   Involving the making of any false
filing with the Commission; or     (c)   Arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment adviser or paid solicitor of purchasers of securities;           iii)
  Purchaser is not subject to a final order of a state securities commission (or
an agency or officer of a state performing like functions); a state authority
that supervises or examines banks, savings associations, or credit unions; a
state insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; the U.S. Commodity Futures
Trading Commission; or the National Credit Union Administration that:          
    (a)   As of the Purchase Date, bars the Purchaser from:                   1.
  Association with an entity regulated by such commission, authority, agency, or
officer;         2.   Engaging in the business of securities, insurance or
banking; or         3.   Engaging in savings association or credit union
activities; or               (b)   Constitutes a final order based on a
violation of any law or regulation that prohibits fraudulent, manipulative, or
deceptive conduct entered within ten years before the Purchase Date;          
iv)   Purchaser is not subject to an order of the Commission entered pursuant to
section 15(b) or 15B(c) of the Securities Exchange Act of 1934 (15 U.S.C. 78 o
(b) or 78 o -4(c)) or section 203(e) or (f) of the Investment Advisers Act of
1940 (15 U.S.C. 80b-3(e) or (f)) that, as of the Purchase Date:              
(a)   Suspends or revokes Purchaser’s registration as a broker, dealer,
municipal securities dealer or investment adviser;     (b)   Places limitations
on the activities, functions or operations of Purchaser; or     (c)   Bars
Purchaser from being associated with any entity or from participating in the
offering of any penny stock;           v)   Is subject to any order of the
Commission entered within five years before the Purchase Date, as of the
Purchase Date, orders Purchaser to cease and desist from committing or causing a
violation or future violation of:                  



 

 

 

    (a)   Any scienter-based anti-fraud provision of the federal securities
laws, including without limitation section 17(a)(1) of the Securities Act of
1933 (15 U.S.C. 77q(a)(1)), section 10(b) of the Securities Exchange Act of 1934
(15 U.S.C. 78j(b)) and 17 CFR 240.10b-5, section 15(c)(1) of the Securities
Exchange Act of 1934 (15 U.S.C. 78 o (c)(1)) and section 206(1) of the
Investment Advisers Act of 1940 (15 U.S.C. 80b-6(1)), or any other rule or
regulation thereunder; or     (b)   Section 5 of the Securities Act of 1933 (15
U.S.C. 77e).           vi)   Purchaser is not suspended or expelled from
membership in, or suspended or barred from association with a member of, a
registered national securities exchange or a registered national or affiliated
securities association for any act or omission to act constituting conduct
inconsistent with just and equitable principles of trade;       vii)   Purchaser
has not filed (as a registrant or issuer), or was not named as an underwriter
in, any registration statement or Regulation A offering statement filed with the
Commission that, within five years before the Purchase Date, was the subject of
a refusal order, stop order, or order suspending the Regulation A exemption, or
is, as of the Purchase Date, the subject of an investigation or proceeding to
determine whether a stop order or suspension order should be issued; or      
viii)   Purchaser is not subject to a United States Postal Service false
representation order entered within five years before the Purchase Date, or is,
as of the Purchase Date, subject to a temporary restraining order or preliminary
injunction with respect to conduct alleged by the United States Postal Service
to constitute a scheme or device for obtaining money or property through the
mail by means of false representations.      



4) Covenants.

  i)   Purchaser shall immediately notify the Trust in writing if Purchaser
becomes subject to any of the events set forth in Section 1 of this Bad Actor
Addendum (a “Disqualification Event”) following the Purchase Date. Such notice
shall be referred to as a “Bad Act Notice” and shall set forth in sufficient
detail the nature of the Disqualification Event to which Purchaser has become
subject and the date of the Disqualification Event’s occurrence (the
“Disqualification Notice”).           ii)   Concurrently with Purchaser’s
execution and delivery of this Bad Actor Addendum, Purchaser’s shall execute and
deliver to the Trust an Irrevocable Proxy, in the form attached to this Addendum
as Exhibit A (the “Proxy”), granting UR DST Manager, LLC (the “Manager”) the
right to vote, in manner as determined by the Manager in its sole discretion,
all Interests in the Trust held by Purchaser on all matters requiring action by
holders of Interests in the Trust. The Proxy shall automatically become
effective as of the date of any Disqualification Event and shall cease to be
effective as of the date the Purchaser ceases to be subject to any
Disqualification Event, as determined in good faith by the Manager.       iii)  
Purchaser agrees to execute, make, acknowledge and deliver such other
instruments, agreements and documents as may be required to fulfill the purposes
of this Bad Actor Addendum and the Proxy.                  









[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 



 

 

  

IN WITNESS WHEREOF, the undersigned Purchaser has executed this Bad Actor
Addendum as of  _____________________,2015.

 



If Purchaser is an Entity:     If Purchaser is an Individual:                
(print entity name)     (print name)         By:   (signature)              
Name:   (print) (signature)   Title:         (print)               Accepted By:
              UR HANES DST,       a Delaware statutory trust               By:
UR DST Manager, LLC,         a Delaware limited liability company     Its:
Manager                 By:                   Name:                   Its:      
 

  

 

 





 





EXHIBIT A 

TO BAD ACTOR ADDENDUM

 

UR HANES, DST

 

IRREVOCABLE PROXY

 

The undersigned Purchaser (the “Purchaser”) of Class 1 beneficial interests in
UR HANES, DST, a Delaware statutory trust (the “Trust”), irrevocably authorizes
UR DST MANAGER, LLC (the “Manager”) to act as his or her proxy and to represent
and vote all of Purchaser’s Class 1 beneficial interests in the Trust
(“Interests”) at any meeting of the holders of Interests in the Trust, or in
respect of any action taken by the holders of Interests in the Trust without a
meeting during the Effective Period (as defined below) of this irrevocable proxy
to the same extent and with the same effect as the Purchaser might or could do
under the Trust Agreement dated as of April 13, 2015 as may be amended, and any
applicable laws or regulations governing the rights or powers of a holder of an
interest in a Delaware statutory trust. This proxy is irrevocable and shall be
effective for any matter brought before a meeting or set forth in a written
consent of the holders of Interests in the Trust. This proxy shall become
effective as of the date (the “Effective Date”) of any Disqualification Event,
as such term defined in that certain Bad Actor Addendum dated as of ___________,
2015 between the Purchaser and the Trust (the “Addendum”), and shall terminate
as of the date (the “Termination Date”) that the Manager determines, in good
faith, that the Purchaser is no longer subject to any Disqualification Event.
The period beginning on the Effective Date and ending on the Termination Date is
referred to in this irrevocable proxy as the “Effective Period”.

 

The undersigned Purchaser hereby affirms that this irrevocable proxy is given as
a condition of the Purchase Agreement between the Purchaser and the Trust dated
______________ , 2015 and as such is coupled with an interest that is
irrevocable.

 

If Purchaser is an Entity:     If Purchaser is an Individual:                
(print entity name)     (print name)         By:   (signature)              
Name:   (print) (signature)   Title:         (print)            



 

 





 

EXHIBIT B

 

UR HANES, DST

 

PURCHASE AGREEMENT

 

(ATTACHED)

 



 

 

 



PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (“Agreement”) is made and effective as of the date
Seller executes this Agreement (“Effective Date”), by and between UR Hanes, DST,
a Delaware statutory trust (“Seller”), and the undersigned buyer (“Buyer”), with
reference to the facts set forth below. All terms with initial capital letters
not otherwise defined herein shall have the meanings set forth in the Memorandum
(as defined below).

 

RECITALS

 



A. UR DST Manager, LLC (“Manager”), and VCORP Trust Services, LLC (“Trustee”)
have entered into the Trust Agreement of the Seller (the “Trust Agreement”).    
B. United Realty Funds Management, LLC (the “Sponsor”) is sponsoring the
offering of Class 1 beneficial interests in Seller (“Interests”) to purchasers
who will become beneficial owners (“Beneficial Owners”) in Seller.     C. Seller
desires to sell and Buyer desires to buy Interests on the terms and conditions
set forth in this Agreement. The Interests are being offered for sale pursuant
to the Confidential Private Placement Memorandum dated April __________, 2015
(together with any amendments and supplements thereto, the “Memorandum”).     D.
Seller is the purchaser of a 101,555 square foot, single tenant office building
located at 799 Hanes Boulevard, Winston-Salem, North Carolina (the “Property”).
    E. The Property will be subject to the Loan Documents.

  

NOW, THEREFORE, in consideration of the covenants and mutual agreements set
forth herein and for other valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as set forth below.

 

1. Agreement of Purchase and Sale.

 

1.1. Purchase, Sale and Purchase Price. Seller hereby agrees to sell, and Buyer
hereby agrees to purchase, $ _________ worth of Interest (the “Purchased
Interest”) for a total purchase price (“Purchase Price”) equal to the Cash
portion and the Debt Portion for each one percent (1% ) Interest to be acquired,
which shall be allocated $90,651 in cash (for each 1 % ownership interest in the
Seller purchased) (the “Cash Portion”) and one percent (1%) of the total Loan
debt (for each 1% ownership interest in the Seller purchased)(the “Debt
Portion”). The Purchase Price shall include the compensation and fees payable to
Seller and its affiliates as set forth in the Memorandum. The Loan debt shall be
computed once the Seller has accepted a Loan offered by Lender to the Seller.
The Seller anticipates that the Loan debt shall be $10,650,000 representing
$106,500 of loan debt per 1% interest.

 

1.2. Payment. Buyer shall pay the Cash Portion of the Purchase Price as follows:

 



1.2.1   Purchase Price. The execution and delivery of this Agreement shall be
deemed to constitute Buyer’s offer to purchase the Purchased Interest and shall
constitute the Buyer’s confirmation of its capacity to fund the entirety of the
Cash Portion of its Purchase Price. Upon Seller’s acceptance of the offer and
written demand to close, the Buyer shall deliver to Seller (either directly or
indirectly through Buyer’s Accommodator identified on the Purchaser
Questionnaire (“Accommodator”)) by wire or by check payable to “UR Hanes, DST”
or another mutually agreed upon escrow party, as applicable (“Escrow Agent”) the
full amount of the Cash Portion, to be received by Seller at least two (2)
Business Days prior to the Closing, to commence the closing of the sale of the
Purchased Interest.

  

1.3. Buyer’s Deliveries. Concurrently with delivery of the Cash Portion, Buyer
shall execute, acknowledge (where appropriate) and deliver to Seller: (i) an
executed signature page or joinder to the Trust Agreement and (ii) such other
documents as may reasonably be requested by Seller and/or Escrow Agent. The
Trust Agreement (including all executed signature pages thereto) shall not be
effective until the Closing Date.

 

 

 



 

1.4. Buyer’s Intent to Exchange. If Buyer’s acquisition is part of a
tax-deferred exchange pursuant to Section 1031 of the Internal Revenue Code of
1986, as amended (“Code Section 1031”), it is a condition precedent to the
closing of the purchase and sale of the Purchased Interest (the “Closing”) that
Buyer is able to complete an exchange for all or a portion of its relinquished
property pursuant to an exchange agreement between Buyer
and ____________________ (“Accommodator”). Seller agrees to execute such
documents or instruments as may be necessary or appropriate to evidence such
exchange, provided that Seller’s cooperation in such regard shall be at no
additional cost, expense or liability whatsoever to Seller, and that no
additional delays in the Closing are incurred unless mutually agreed upon by
Buyer and Seller. Buyer may assign its rights under this Agreement to
Accommodator pursuant to an Exchange Agreement between Buyer and Accommodator to
effect such exchange.

 

1.5. Advisors. Buyer has consulted with a qualified attorney or other
knowledgeable professional as to the tax and real estate issues associated with
a purchase of an Interest.

 

2. Closing.

 

2.1. Cash Portion. Cash Portion. At least two (2) Business Days prior to the
Closing, to commence the Closing, Buyer shall deliver the Cash Portion to the
Escrow Agent and, upon Seller’s demand in order to close, the Escrow Agent shall
deliver Buyer’s Cash Portion to Seller. Seller shall provide escrow instructions
to the Escrow Agent consistent with the terms of this Agreement and, pending the
Closing, the Buyer and Seller shall execute additional escrow instructions not
inconsistent with the terms of this Agreement if reasonably required by Escrow
Agent or the Accommodator.

 

2.2. Seller’s Deliveries. Prior to the Closing, Seller shall deposit into Escrow
applicable certificates regarding federal and state withholding taxes and
execute other customary documents in the appropriate form conveying the
Purchased Interest to Buyer as of the Closing.

 

2.3. Closing Date. Closing shall occur on a date specified by Seller (the
“Closing Date”), by delivering funds and documents as set forth in Section 4 IF
AND ONLY IF all funds and instruments required pursuant to Sections 1 and 2 have
been delivered to Seller or Escrow Agent, as the case may be. Seller is
instructed to insert the Closing Date as the closing date of the other
Transaction Documents.

 

2.4. Latest Closing. If the Closing has not occurred by 5:00 p.m. on the
Business Day after the Closing Date, for any reason other than the default of
either Buyer or Seller under this Agreement, either party may terminate this
Agreement by written notice to the other party and to Escrow Agent. If this
Agreement is so terminated for any reason other than the default of Buyer or
Seller hereunder, (i) Buyer and Seller shall promptly execute and deliver any
cancellation instructions reasonably requested by Escrow Agent; (ii) Escrow
Agent shall return the Cash Portion to Buyer or Buyer’s Accommodator, as the
case may be; and (iii) Buyer and Seller shall be released from their obligations
under this Agreement, other than any obligations of Buyer that survive
termination of this Agreement. If all conditions to the Closing have been
satisfied or waived by the Closing Date and Buyer fails to consummate the
purchase of the Purchased Interest, in addition to any other rights or remedies
that Seller may have, Seller shall be entitled to terminate this Agreement and,
upon such termination, Seller shall be released from all obligations under this
Agreement.

 

3. Closing Cancellation. If Closing fails to occur due to Buyer’s default under
this Agreement, Buyer shall pay all escrow cancellation charges. If Closing
fails to occur for any other reason other than the foregoing, Seller shall pay
any cancellation charges.

 

 

 



 

4. Distribution of Funds and Documents.

 

4.1. Deposit of Funds. All cash received hereunder by Escrow Agent shall, until
the Closing, be kept on deposit with other funds in Escrow Agent’s general
account(s), in any state or national bank, and may be transferred to any other
such general account(s).

 

4.2. Disbursements. Escrow Agent at the Closing will hold for personal pickup,
or if requested, wire transfer to an account designated by the party receiving
such funds, the following: (i) to Seller, or order, the Cash Portion, plus any
proration or other credits to which Seller will be entitled less any appropriate
proration or other charges due Buyer, and (ii) to Buyer or Buyer’s Accommodator,
as the case may be, or order, the Cash Portion and any excess funds previously
delivered to Escrow Agent by Buyer. All other disbursements by Escrow Agent
shall be made by checks of Escrow Agent in accordance with the Escrow Agreement.

 

5. Seller’s Representations and Warranties. Seller hereby represents and
warrants to Buyer as of the Effective Date and the Closing Date that:

 

5.1. This Agreement has been duly authorized, executed and delivered by Seller.

 

5.2. This Agreement constitutes legal, valid and binding agreements enforceable
against Seller in accordance with its terms, except as such enforceability may
be limited by the effect of (i) bankruptcy, insolvency, reorganization,
receivership, conservatorship, moratorium or other similar debtor relief laws
from time to time in effect under state or federal law; (ii) general principles
of equity, whether considered in a proceeding in equity or at law; (iii) the
exercise of the discretionary powers of any court or other authority before
which may be brought any proceeding seeking equitable remedies, including,
without limitation, specific performance and injunctive relief, (iv) applicable
fraudulent conveyance laws from time to time in effect; and (v) public policy
considerations underlying the securities laws, to the extent that such public
policy considerations limit the enforceability of the provisions of this
Agreement that purport or are construed to provide indemnification from
securities law liabilities.

 

5.3. The execution and delivery by Seller of this Agreement and the sale of the
Purchased Interests hereunder, and the fulfillment of and compliance with the
respective terms hereof and thereof by Seller, do not and shall not (1) conflict
with or result in a breach of the terms, conditions, or provisions of, (2)
constitute a material default under, (3) result in the creation of any lien or
encumbrance upon Seller’s assets pursuant to, (4) give any third party the right
to modify, terminate, or accelerate any obligation under, (5) result in a
violation of, or (6) require any authorization, consent, approval, exemption, or
other action by or notice or declaration to, or filing with any court or
administrative or governmental body or agency pursuant to, the organizational
documents of Seller, or any law, statute, rule or regulation, order, judgment or
decree to which Seller is subject, or any material agreement or instrument to
which Seller is subject.

 

5.4. On and after the Closing Date, Seller shall, for federal income tax
purposes, treat Seller as an investment trust pursuant to Regulation Section
301.7701-4(c) and each Beneficial Owner as a “grantor” within the meaning of
Code Section 671. Seller agrees to report Depositor’s and Buyer’s interest in
Seller in a manner consistent with the foregoing and otherwise not to take any
action that would be inconsistent with the foregoing. Accordingly, the Depositor
and Seller shall, for federal income tax purposes, report the sale of the
Purchased Interest to the Buyer pursuant to this Agreement as a sale to Buyer of
a direct ownership interest in the Property.

 

6. Buyer Representations and Warranties. The Buyer, as of the Effective Date and
the Closing Date:

 

6.1. Represents and warrants that the undersigned: (i) understands and is aware
that there are substantial uncertainties regarding the treatment of the
undersigned’s Purchased Interest as an interest in real property for federal
income tax purposes and has read the entire Memorandum and fully understands
that there is a risk that the undersigned’s Interest will not be treated as an
interest in real property for federal income tax purposes; (ii) has
independently obtained advice from its legal counsel and/or accountant regarding
any tax deferred exchange under Code Section 1031, including, without
limitation, whether the acquisition of the undersigned’s Purchased Interest
pursuant to this Agreement may qualify as part of a tax-deferred exchange, and
the undersigned is relying on such advice and not on the opinion of counsel
issued to Seller; (iii) is aware that the IRS has issued Rev. Rul. 2004- 86
specifically addressing Delaware Statutory Trusts, the Revenue Ruling is merely
guidance and is not a “safe harbor” for taxpayers or sponsors, and, without the
issuance of a Private Letter Ruling on a specific offering, there is no
assurance that the undersigned’s Interest will not be partnership interests for
federal income tax purposes; (iv) understands that neither Depositor, Seller nor
the Sponsor has obtained, and will not request, a ruling from the IRS that the
undersigned’s Interest will be treated as an undivided interest in real property
as opposed to an interest in a partnership; (v) understands that the tax
consequences of an investment in the undersigned’s Interest, especially the
treatment of the transaction described herein under Code Section 1031 and the
related rules, are complex and vary with the facts and circumstances of each
individual Buyer; (vi) understands that, notwithstanding the opinion of special
tax counsel issued to Seller stating that an Interest purchased in this offering
“should” be considered a real property interest and not a partnership interest
for federal income tax purposes, no assurance can be given that the IRS will
agree with this opinion; and (vii) shall, for federal income tax purposes,
report the purchase of the Purchased Interest by the undersigned pursuant to
this Agreement as a purchase by the undersigned of a direct ownership interest
in the Property.

 

 

 

 



6.2. Acknowledges that the undersigned (i) has received and reviewed the
Memorandum and the Trust Agreement; and (ii) is familiar with and understands
each of the foregoing including, without limitation, the “Risk Factors” set
forth in the Memorandum.

 

6.3. Represents and warrants that the undersigned, in determining to purchase an
Interest, has relied solely upon the Memorandum (including the exhibits thereto
and other documents incorporated by reference therein) and the advice of the
undersigned’s independent legal counsel and accountants or other financial
advisors with respect to the tax and other consequences involved in purchasing
Interests.

 

6.4. Acknowledges that the Purchased Interest being acquired will be governed by
the terms and conditions of the Trust Agreement, and under certain circumstances
by the limited liability company operating agreement contemplated by the Trust
Agreement, both of which the undersigned accepts and by which the undersigned
agrees by execution hereof to be legally bound.

 

6.5. Represents and warrants that the undersigned either (i) is an accredited
investor, or (ii) is purchasing in a fiduciary capacity for a person meeting
such condition.

 

6.6. Represents and warrants that the Purchased Interest being acquired will be
acquired for the undersigned’s own account without a view to public distribution
or resale and that the undersigned has no contract, undertaking, agreement or
arrangement to sell or otherwise transfer or dispose of any Interests or any
portion thereof to any other Person.

 

6.7. Represents and warrants that the undersigned (i) can bear the economic risk
of the purchase of the Purchased Interest including the total loss of the
undersigned’s investment; and (ii) has such knowledge and experience in business
and financial matters, including the analysis of or participation in offerings
of privately issued securities, as to be capable of evaluating the merits and
risks of purchasing Interests, or that the undersigned is being advised by
others (acknowledged by the undersigned as being the “Buyer Representative(s)”
of the undersigned) such that they and the undersigned together are capable of
making such evaluation.

 

6.8. Understands that the undersigned will be required to provide current
financial and other information to the Trust to enable it to determine whether
the undersigned is qualified to purchase the Purchased Interest.

 

6.9. Understands that the Purchased Interest has not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or the securities
laws of any state and are subject to substantial restrictions on transfer as
described in the Memorandum, which restrictions are in addition to certain other
restrictions set forth in the Trust Agreement.

 



 

 

 

6.10. Agrees that the undersigned will not sell or otherwise transfer or dispose
of the Purchased Interest or any portion thereof unless (i) such Interest is
registered under the Securities Act and any applicable state securities laws or,
if required by Trust, the undersigned obtains an opinion of counsel that is
satisfactory to Trust that such Interest may be sold in reliance on an exemption
from such registration requirements, and (ii) the transfer is otherwise made in
accordance with the Trust Agreement.

 

6.11. Agrees that the transfer of the Purchased Interest is subject to a right
of first refusal and the approval of the Manager and the Purchased Interest may
not be transferred if the transfer would cause there to be more than 495 owners.

 

6.12. Agrees that the undersigned will not sell or transfer the Purchased
Interest to (i) an employee benefit plan within the meaning of section 3(3) of
ERISA that is subject to the fiduciary responsibility provisions of Title I of
ERISA (a “plan”), or a plan within the meaning of Code Section 4975(e)(1) that
is subject to Code Section 4975 (also, a “plan”), including a qualified plan
(any pension, profit sharing or stock bonus plan that is qualified under Code
Section 401(a)) or an individual retirement account; (ii) any person that is
directly or indirectly acquiring the Purchased Interest on behalf of, as
investment manager of, as fiduciary of, as trustee of, or with assets of a plan
(including any insurance company using assets in its general or separate account
that may constitute assets of a plan); (iii) a charitable remainder trust; (iv)
any other tax-exempt entity; or (v) a foreign person.

 

6.13. Acknowledges that the undersigned’s overall commitment to investments that
are not readily marketable is not disproportionate to the undersigned’s
individual net worth, and the undersigned’s purchase of the Purchased Interest
will not cause such overall commitment to become excessive. The undersigned has
adequate means of providing for the undersigned’s financial requirements, both
current and anticipated, and has no need for liquidity in this investment. Buyer
can bear and is willing to accept the economic risk of losing the undersigned’s
entire investment in the Purchased Interest.

 

6.14. Understands that (i) the Trust has no obligation or intention to register
any Interest for resale or transfer under the Securities Act or any state
securities laws or to take any action (including the filing of reports or the
publication of information as required by Rule 144 under the Securities Act)
which would make available any exemption from the registration requirements of
any such laws, and (ii) the undersigned therefore may be precluded from selling
or otherwise transferring or disposing of any Interest or any portion thereof
for an indefinite period of time or at any particular time.

 

6.15. Acknowledges that the undersigned has been encouraged to rely upon the
advice of the undersigned’s own independent legal counsel and accountants or
other financial advisors with respect to the tax and other considerations
relating to the purchase of the Purchased Interest and has been offered, during
the course of discussions concerning the purchase of the Purchased Interest, the
opportunity to ask such questions and inspect such documents concerning the
Interests, the Trust, the Property and the offering as the undersigned has
requested so as to understand more fully the nature of the investment and to
verify the accuracy of the information supplied.

 

6.16. Agrees that the information in the Memorandum, including but not limited
to property or tenant financial information, property reports or summaries, and
other agreements, documents, materials, and oral and/or written information with
respect to the proposed purchase of the Purchased Interest is confidential
“Business Information;” agrees that the Business Information is confidential and
is intended solely for the undersigned’s limited use and benefit in determining
the undersigned’s desire to purchase the Purchased Interest; and agrees to keep
the Business Information permanently confidential, and not to disclose or
divulge any Business Information to, or reproduce any Business Information for
the benefit of, any Person other than those individuals who are actively and
directly participating in the analysis of the proposed investment on behalf of
the undersigned (to the extent reasonably required for such analysis) and who
have been informed of the confidential nature of such information.

 

6.17. Represents and warrants that (i) if an individual, the undersigned is at
least 19 years of age; (ii) if an individual, the undersigned is a United States
citizen; (iii) the undersigned has adequate means of providing for the
undersigned’s current needs and personal contingencies; (iv) the undersigned has
no need for liquidity in the undersigned’s investments; (v) the undersigned
maintains the undersigned’s principal residence at the address previously
disclosed to Seller; (vi) all investments in and commitments to non-liquid
investments are, and after the purchase of the Purchased Interest will be,
reasonable in relation to the undersigned’s net worth and current needs; and
(vii) any financial information that is provided by the undersigned, or is
subsequently submitted by the undersigned at the request of Seller, does or will
accurately reflect the undersigned’s financial condition with respect to which
the undersigned does not anticipate any material adverse change.

 



 

 



 

6.18. Understands that no federal or state agency including the Securities and
Exchange Commission or the securities commission or authorities of any other
state has approved or disapproved the Interests, passed upon or endorsed the
merits of the Offering or the accuracy or adequacy of the Memorandum, or made
any finding or determination as to the fairness of the Interests for public
investment.

 

6.19. Acknowledges that Seller has the unconditional right to accept or reject
any offer to purchase the Interests.

 

6.20. Understands that the Purchased Interest is being offered and sold in
reliance on specific exemptions from the registration requirements of federal
and state laws and that Seller is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings set
forth herein and in the Purchaser Questionnaire in order to determine the
suitability of the undersigned to purchase the Purchased Interest.

 

6.21. Represents, warrants and agrees that, if the undersigned is acquiring the
Purchase Interest in a fiduciary capacity, (i) the above representations,
warranties, agreements, acknowledgments and understandings shall be deemed to
have been made on behalf of the person or persons for whose benefit such
Purchased Interest is being acquired, (ii) the name of such person or persons is
indicated below the Buyer’s name, and (iii) such further information as Seller
deems appropriate shall be furnished regarding such person or persons.

 

6.22. Represents and warrants that the Purchaser Questionnaire delivered to
Seller is true and complete and agrees that Seller may rely on the truth and
accuracy of the information for purposes of assuring Seller that it may rely on
the exemptions from the registration requirements of the Securities Act afforded
by Section 4(2) of the Securities Act and Regulation D promulgated under the
Securities Act, and of any applicable state statutes or regulations; and,
further, agrees that Seller may present such information to such parties as they
deem appropriate if called upon to verify the information provided or to
establish the availability of an exemption from registration under Section 4(2)
of the Securities Act, Regulation D or any state securities statutes or
regulations or if the contents are relevant to any issue in any action, suit or
proceeding by which it is or may be bound.

 

6.23. Acknowledges and agrees that counsel, including special tax counsel, to
Seller, the Sponsor, the Manager, and their Affiliates do not represent, and
shall not be deemed under applicable codes of professional responsibility, to
have represented or to be representing, any or all of the Buyers in any way in
connection with the purchase of the Purchased Interest and the entering into of
the related Transaction Documents.

 

6.24. Represents and warrants that it has not dealt with any finder, real estate
broker or realtor in connection with this Agreement.

 

6.25. Agrees to indemnify, defend and hold harmless Seller, the Sponsor, the
Manager, sales agents, soliciting dealers and each of their respective trustees,
members, managers, shareholders, officers, directors, employees, consultants,
affiliates and advisors (the “Indemnified Parties”) of and from any and all
damages, losses, liabilities, costs and expenses (including reasonable
attorneys’ fees and costs) that they may incur by reason of the untruth or
inaccuracy of any of the representations, warranties, covenants or agreements
contained herein or in any other document the undersigned has furnished to any
of the foregoing in connection with this transaction. In addition, if any person
shall assert a claim to a finder’s fee or real estate brokerage commission on
account of alleged employment as a finder or real estate broker through or under
the undersigned in connection with this Agreement, the undersigned shall
indemnify and hold the Indemnified Parties harmless from and against any such
claim. This indemnification includes, but is not limited to, any damages,
losses, liabilities, costs and expenses (including reasonable attorneys’ fees
and costs) incurred by the Indemnified Parties defending against any alleged
violation of federal or state securities laws, which is based upon or related to
any untruth or inaccuracy of any of the representations, warranties or
agreements contained herein or in any other documents the undersigned has
furnished to any of the foregoing in connection with this transaction, and
against any failure of the transaction to satisfy any Section 1031 requirements
in connection with the undersigned’s exchange under such provisions.

 



 

 

 

6.26. Acknowledges and agrees that that if requested by the Seller, the
undersigned will execute and deliver the Bad Actor Addendum attached as Addendum
A hereto, together with the Irrevocable Proxy attached as Exhibit A thereto, and
if the undersigned is an entity, the undersigned will have each of its
beneficial owners who by virtue of ownership thereof would own twenty percent
(20%) or more of the Interests, as determined by the Seller, execute and deliver
a Bad Actor Addendum. The undersigned understands that if the Seller requests
that the undersigned execute and deliver a Bad Actor Addendum, such execution
and delivery shall be a condition to its purchase of the Purchased Interest.

 

7. Survival of Representations. The representations and warranties of Buyer set
forth in Section 6 shall survive the Closing Date or termination of this
Agreement and in the event of a Transfer Distribution and the issuance of LLC
membership units in complete satisfaction of the Interests, these
representations and warranties shall be deemed given as of the date thereof.

 

8. General Provisions.

 

8.1. Interpretation. The use herein of (i) one gender includes the masculine and
the feminine, (ii) the singular number includes the plural, whenever the context
so requires, and (iii) the words “I” and “me” include “we” and “us” if Buyer is
more than one person. Captions in this Agreement are inserted for convenience of
reference only and do not define, describe, or limit the scope or the intent of
this Agreement or any of the terms hereof. All exhibits referred to herein and
attached hereto are incorporated by reference. This Agreement together with the
other Transaction Documents contain the entire agreement between the parties
relating to the transactions contemplated hereby, and all prior or
contemporaneous agreements, understandings, representations, and statements,
oral or written, are merged herein.

 

8.2. Modification. No modification, waiver, amendment, discharge, or change of
this Agreement shall be valid unless the same is in writing and signed by the
party against which the enforcement thereof is or may be sought.

 

8.3. Cooperation. Buyer and Seller acknowledge that it may be necessary to
execute documents other than those specifically referred to herein to complete
the acquisition of the Purchased Interests as provided herein. Buyer and Seller
agree to cooperate with each other in good faith by executing such other
documents or taking such other action as may be reasonably necessary to complete
this transaction in accordance with the parties’ intent evidenced in this
Agreement.

 

8.4. Assignment. Buyer shall not assign its rights under this Agreement except
to Accommodator without first obtaining Seller’s written consent, which consent
may be withheld in Seller’s sole and absolute discretion. No such assignment
shall operate to release the assignor from the obligation to perform all
obligations of Buyer hereunder. Seller shall have the absolute right to assign
its rights and obligations under this Agreement.

 

8.5. Notices. Unless otherwise specifically provided herein, all notices,
demands or other communications given hereunder shall be in writing and shall be
addressed as follows:

 



 

 

 

If to Seller, to:

 

UR Hanes, DST

c/o United Realty 

60 Broad Street, 34th Floor

New York, NY 10004

Phone: (212) 388.6800



Fax: (212) 202-5063 

Attention: Jacob Frydman

 

If to Buyer, to the address listed under Buyer’s name on the signature page to
this Agreement.

 

Either party may change such address by written notice to Escrow Agent and the
other party. Unless otherwise specifically provided for herein, all notices,
payments, demands or other communications given hereunder shall be deemed to
have been duly given and received: (i) upon personal delivery, or (ii) as of the
third business day after mailing by United States registered or certified mail,
return receipt requested, postage prepaid, addressed as set forth above, or
(iii) the immediately succeeding Business Day after deposit with Federal Express
or other similar overnight delivery system.

 

8.6. Periods of Time. All time periods referred to in this Agreement include all
Saturdays, Sundays and state or United States holidays, unless Business Days are
specified, provided that if the date or last date to perform any act or give any
notice with respect to this Agreement falls on a Saturday, Sunday or state or
national holiday, such act or notice may be timely performed or given on the
next succeeding Business Day.

 

8.7. Counterparts. This Agreement may be executed in counterparts, all of which
when taken together shall be deemed fully executed originals.

 

8.8. Attorneys’ Fees. If either party commences litigation for the judicial
interpretation, enforcement, termination, cancellation, or rescission hereof, or
for damages (including liquidated damages) for the breach hereof against the
other party, then, in addition to any or all other relief awarded in such
litigation, the substantially prevailing party therein shall be entitled to a
judgment against the other for an amount equal to reasonable attorneys’ fees and
court and other costs incurred.

 

8.9. Joint and Several Liability. If any party consists of more than one person
or entity, the liability of each such person or entity signing this Agreement
shall be joint and several.

 

8.10. Choice of Law. This Agreement shall be construed and enforced in
accordance with the internal laws of the State of Delaware, without regard to
its conflicts of laws principles. All actions arising out of or relating to this
Agreement shall be heard and determined exclusively by a court of competent
jurisdiction located in New York, NY, and each party hereto expressly and
irrevocably consents and submits to personal jurisdiction therein. The parties
hereby knowingly, voluntarily, and intentionally waive any right to a trial by
jury with respect to any litigation arising out of or relating to this
Agreement.

 

8.11. Time. Time is of the essence with respect to all dates set forth in this
Agreement.

 

8.12. Third Party Beneficiaries. Buyer and Seller do not intend to benefit any
party (including any other Beneficial Owner), other than the Indemnified
Parties, that is not a party to this Agreement and no such party shall be deemed
to be a third party beneficiary of this Agreement or any provision hereof.

 

8.13. Severability. If any term, covenant, condition, provision or agreement
herein contained is held to be invalid, void or otherwise unenforceable by any
court of competent jurisdiction, such fact shall in no way affect the validity
or enforceability of the other portions of this Agreement.

 



 

 

 

8.14. Binding Agreement. Subject to any limitation on assignment set forth
herein, all terms of this Agreement shall be binding upon, inure to the benefit
of and be enforceable by the parties hereto and their respective legal
representatives, successors and assigns.

 

8.15. ACCEPTANCE OR REJECTION OF BUYER’S OFFER. THIS AGREEMENT DOES NOT
CONSTITUTE AN OFFER OF ANY KIND BY SELLER AND SHALL NOT BIND SELLER UNLESS DULY
EXECUTED AND DELIVERED BY SELLER. TO SUBMIT AN OFFER TO PURCHASE AN INTEREST,
BUYER SHALL COMPLY WITH THE REQUIREMENTS OF SECTIONS 1 AND 2. SELLER SHALL HAVE
THIRTY (30) DAYS TO EITHER ACCEPT OR REJECT BUYER’S OFFER. IF SELLER DOES NOT
ACCEPT BUYER’S OFFER WITHIN SUCH 30-DAY PERIOD, THE OFFER SHALL BE DEEMED
REJECTED.

 

8.16. Waiver and Release. Buyer hereby waives all claims it might have against
Lender for any loss, costs or damages, including any tax consequences arising
from or relating to the organization structure or constitution of Seller and to
Buyer’s acquisition of an Interest.

 

[SIGNATURE PAGE FOLLOWS]

 



 

 

 

IN WITNESS WHEREOF, this Agreement has been executed as of the Effective Date.

 

SELLER:   BUYER:      



UR HANES, DST, a Delaware statutory trust

              By: UR DST MANAGER, LLC             By:   Its: Manager            
Name:   By:                   Name:                   Its:     Its:            
Dated:   , 2015   Dated   , 2015                 By:                   Name:    
              Its:                   Dated:   2015      







 

 

 





DIRECT DEPOSIT FORM

 



Please direct distributions: (Select one.) 

 



 ☐ VIA MAIL TO: MAILING ADDRESS OF RECORD      ☐  VIA MAIL TO BANK OR BROKERAGE
ACCOUNT: (Complete #1 through #4 in below box.)      ☐ VIA ELECTRONIC DEPOSIT
(ACH) TO: (Complete #1 through #5 and attach a voided check.)

 



      1.       Name of Bank, Brokerage Firm or Individual       2.     Mailing
Address         3.   City, State, Zip Code         4.       Account Number      
  5.       Bank ABA Number      ☐  Checking     ☐  Savings        

  

Electronic Deposit (ACH) Authorization - I (we) authorize the Seller’s manager
and signatory trustee (the “Manager”), to deposit distributions from my (our)
interest in the Seller to my (our) account indicated blow at the depository
financial institution (hereinafter, the “Depository”) indicated above. I (we)
acknowledge that the origination of ACH transactions to my (our) account must
comply with the provisions of U.S. law. I (we) further authorize the Manager to
debit my (our) account noted below in the event that the Manager erroneously
deposits additional funds to which I (we) am (are) not entitled, provided that
such debit shall not exceed the original amount of the erroneous deposit. In the
event that I (we) withdraw funds erroneously deposited into my (our) account
before the Manager reverses such deposit, I (we) agree that the Manager has the
right to retain any future distributions to which I (we) am (are) entitled until
the erroneously deposited amounts are recovered by the Manager. This
authorization is to remain in full force and effect until the Manager has
received written notification from me (or either of us) of its termination in
such time and in such manner as to afford the Manager and the Depository a
reasonable opportunity to act on it, or until the Manager has sent me written
notice of termination of this authorization.

 





The signature(s) of all investors of record are required.            Signature
of Investor   Signature of Co-Investor (if applicable)

 

 

 



 

 